Citation Nr: 1008552	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-31 983	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for adjustment disorder with depressed mood (claimed as 
depression). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) which, in pertinent part, granted 
service connection for adjustment disorder with depressed 
mood and assigned a 50 percent evaluation effective November 
28, 2007.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1980 to May 2004.

2.	On December 18, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


